El Juez Asociado Señor Franco Soto,
.emitió la opinión del tribunal.
Esta es una petición de mandamus para que la Junta de Retiro de los Funcionarios y Empleados Permanentes del Gobierno, creada por la Ley No. 22, aprobada en septiem-bre 22, 1923, según fué enmendada por la Ley No. 104 de 1925, procediese a conceder el retiro voluntario del peticio-*122nario por haber prestado más de veinte años de servicios como funcionario del gobierno. Los servicios del peticiona-rio consisten, según se alega en la petición, en haber des-empeñado el cargo de Juez de Paz de Moca a partir de ju-lio 1, 1905, cargo qne desempeñó hasta el año de 1913, fe-cha en qne fné nombrado Secretario de la Corte Municipal de Aguadilla, cuyo cargo ha ejercido y signe ejerciendo en la actualidad.
La Junta de Retiro denegó la solicitud del peticionario fundándose en que los servicios prestados por el solicitante como juez de paz desde 1905 a 1913, se consideran como servicios municipales, los cuales no son computables a los efectos de la Ley de Retiro.
La corte inferior sostuvo, no obstante, al peticionario y de la sentencia apeló la Junta de Retiro.
La única cuestión planteada en este caso se contrae a resolver si los servicios que prestó el peticionario desde 1905 a 1913 como Juez de Paz de Moca, son o no computa-bles de acuerdo con lo que establece la ley sobre retiro. Esto depende del carácter o naturaleza que tenía el cargo de juez de paz y determinarse si era un funcionario insular o municipal.
La sección 33 de la anterior Ley Orgánica conocida por Acta Foraker, aprobada en abril 12, .1900, dispuso que el poder judicial quedaría investido en las cortes y tribunales que estaban establecidos al promulgarse la ley, existiendo entre éstos los juzgados municipales y los tribunales de policía. En la misma sección se prescribe que la Asamblea Legislativa de Puerto Rico “tendrá autoridad para legislar de tiempo en tiempo, conforme tenga por conveniente, con referencia a dichas cortes, y cualesquiera otras que estime oportuno establecer ...”
En virtud de esta autorización la legislatura decretó en marzo 10, 1904, la “Ley para reorganizar el sistema judicial en Puerto Rico, etc.,” prescribiendo en la sección 14 lo siguiente:
*123“En todos los Municipios excepto los de San Juan, Ponce y Mayagüez, para los que ya se ba provisto en la Sección 4 de esta Ley y excepto en los Distritos de Cortes Municipales en que sólo hay una población, será nombrado un Juez de Paz con jurisdicción para conocer y resolver las faltas en que la pena que aparejen no exceda de quince dollars de multa o treinta días de cárcel y además tendrá jurisdicción en todos los casos por infracciones de las Ordenanzas Municipales y quien, durante la ausencia del Juez Municipal, ac-tuará como Juez de Instrucción: Disponiéndose, que en los pueblos en que no existieren Juzgados de Paz, los respectivos Jueces Muni-cipales de tales pueblos, a más de la competencia ya eonferídoles por esta ley, tendrán jurisdicción en todas las causas por infrac-ciones de las Ordenanzas Municipales. Los Jueces de Paz serán nombrados por el Gobernador con el consentimiento del Consejo Ejecutivo y percibirán un sueldo de $360 por año cada uno, cuyos sueldos deberán ser pagados del Tesoro Municipal de los respec-tivos Municipios para que son nombrados; y todas las multas im-puestas y cobradas por dichos Jueces ingresarán en el respectivo Tesoro Municipal. Cada uno de los mencionados Jueces de Paz tendrán un Alguacil con autoridad para ejecutar las órdenes o dili-gencias quien recibirá un sueldo de quince dollars mensuales que pagarán los Municipios respectivos.”
En marzo 9, 1905, se aprobó otra ley reorganizando los juzgados de paz y en adición a los ya existentes se crearon otros más, entre ellos el de Moca, para cuyo cargo fué nom-brado el peticionario en julio 1, 1905. En la sección Is- de-esta ley, después de enumerar los juzgados que fueron crea-dos, se lee lo siguiente: “y todas las condiciones relativa» al personal, nombramientos, y jurisdicción de dicbos juzga-dos de paz se ajustarán a los preceptos de la ley ‘Para reorganizar el sistema judicial de Puerto Eico, etc., etc./' aprobada el 10 de marzo de 1904.”
Según esta legislación los jueces de paz, ya por el ori-gen de su nombramiento, así como por sus funciones y de-beres oficiales, no puede sostenerse que sean funcionarios-del municipio. El mero becbo que entiendan en toda viola-ción de las ordenanzas municipales no es razón para darles--tal carácter. También los jueces municipales en los dis-*124tritos de cortes municipales en que sólo hay una población, sn jurisdicción se extiende en todos los casos por infraccio-nes municipales y no podía concluirse que por ese motivo ni porque tengan el nombre de tales jueces municipales se considerasen como funcionarios del municipio. Tal vez po-día argiiirse que como los jueces de paz cobran sus suel-dos de los municipios sea ésta una circunstancia que les pueda calificar de empleados locales. Sin embargo, es la legislatura la que fija tales sueldos sin darle intervención alguna a los municipios y si ellos se pagan del tesoro municipal es seguramente porque todas las multas que impo-nen dichos jueces la ley dispone que ingresen en las arcas municipales. Nada hemos encontrado, por otra parte, en la Ley Municipal que haga depender de algún modo a los jue-ces de paz de las autoridades- municipales.
La apelante, sin embargo, sostiene que su teoría no es la de si un juez de paz es un funcionario insular o municipal, sino la de si dentro del espíritu de la sección 2 de la Ley sobre el retiro de funcionarios insulares los servicios del pe-ticionario son prestados en la rama municipal. En apoyo se citan los casos de Wolf v. Hope et al., 70 N. E. 1086, y el de Reid v. Stevens, 126 N.Y.S. 379. En este último los jueces de paz se mencionan en la constitución del Estado de New York y en ella se definen expresamente como ofi-ciales de la ciudad. En el primero no se mencionan en la constitución de Illinois y se resuelve que son oficiales mu-nicipales. Sin embargo, estos casos no pueden servir de norma para establecer principios generales porque la deter-minación del carácter de un juez de paz depende en la mayor parte de los casos de la interpretación de las respec-tivas disposiciones constitucionales y estatutorias de cada estado. Así en State of Kansas, ex rel. George W. Scott v. D. D. Parry, 21 L.R.A. (vieja serie), 669, el sumario de la opinión de la corte dice así:
"Las ciudades del Estado de Kansas son ‘municipalidades,’ den-*125tro del significado de la Constitución y de los estatutos, a los fines de elegir los jueces de paz, y tales funcionarios, aunque son elegidos en una ciudad, no son estrictamente funcionarios de la ciudad. Sus deberes oficiales no están limitados a las demarcaciones de las ciu-dades en que son electos ni por las disposiciones de las cartas cons-titucionales u ordenanzas de la ciudad en que residen. Su juris-dicción en lo civil y criminal es coextensiva con sus condados salvo lo dispuesto en contrario por la ley.”
En 35 Corpus Juris, página 450, se resume la jurispru-dencia en cnanto a la naturaleza del cargo de juez de paz, diciéndose:
“Naturaleza del cargo. — Los jueces de paz son funcionarios pú-blicos. Originalmente eran funcionarios de condado, y al presente las disposiciones constitucionales y estatutorias referentes a su elec-ción y jurisdicción territorial son tales que frecuentemente se re-suelve que son, por lo menos para algunos fines, funcionarios de con-dado. Sin embargo, según algunas constituciones o estatutos, se ha resuelto que los jueces de paz son funcionarios municipales o de precinto . . . Un juez de paz del Distrito de Columbia es un fun-cionario de los Estados Unidos.”
La última parte es la doctrina establecida en el caso de Wise y. Withers, 3 U. S. (Cranch) 331, 2 L. ed. 457, en donde la Corte Suprema, refiriéndose al cargo de un juez de paz del Distrito de Columbia, dijo:
“Se ha resuelto por esta corte que un juez de paz es un funcio-nario; tampoco puede concebirse que la afirmativa de esta propo-sición, si no estuviera decidida, pudiera controvertirse: Bajo la sanción de una ley, un juez de paz es nombrado por el Presidente, con el consejo y consentimiento del Senado, y recibe su nombra-miento del Presidente. No sabemos con qué términos pueda defi-nirse a un funcionario, que no comprenda esta clase de personas. De ser un funcionario, debe serlo bajo el Gobierno de los Estados Unidos. Derivando toda la autoridad de la Legislatura y siendo el Presidente de los Estados Unidos quien lo nombra, un juez de paz ciertamente no puede ser un funcionario de ningún otro gobierno.”
Parece además que la teoría de la apelante parte de una errónea interpretación de la sección 2 de la Ley No. 104 sobre retiro de funcionarios. Esta sección para que pueda *126entenderse rectamente sn sentido al disponer “que no se dará crédito por servicios prestados en la rama del go-bierno municipal” se ba de armonizar con la sección 1 de dicha ley. Dichas secciones prescriben lo siguiente:
“Sección 1. — Por la presente se establece el retiro de los funcio-narios y empleados permanentes del Gobierno Insular de Puerto Rico. Esta Ley comprenderá a todos los funcionarios o empleados •en el Servicio Civil clasificado y no clasificado del Gobierno Insular de Puerto Rico, con excepción de los jueces del Tribunal Supremo, los catedráticos de la Universidad de Puerto Rico, los profesores de instrucción pública, los miembros de la Policía Insular y los em-pleados municipales.
“Sección 2. — El total de tiempo de servicios que servirá de base para calcular el importe de cualquier pensión provista por esta Ley, será computado desde la fecha del nombramiento original del funcionario o empleado, bien pertenezca al servicio clasificado o no clasificado, incluyendo los períodos de servicios prestados en dife-rentes épocas y en uno o más departamentos u oficinas del Gobierno Insular; el tiempo de servicios prestados al Gobierno de los Esta-dos Unidos dentro del Gobierno Civil; los servicios prestados du-rante la Guerra Mundial en el Ejército, Armada, Infantería de Marina y servicios de guarda-costas de los Estados Unidos, contán-dose estos servicios desde la fecha de la comisión, alistamiento o in-greso en cualquiera de dichos cuerpos dentro del período compren-dido entre el seis de abril de 1917 y la fecha en que el interesado fué licenciado honrosamente; Disponiéndose, que no se dará crédito por servicios prestados con anterioridad al primero de mayo de 1900, ni por servicios prestados en la rama del gobierno municipal.”
Se ha podido ver que la sección 1* excluye de los efectos de la ley a ciertos funcionarios y empleados, nombrándose entre éstos a los empleados municipales. Así es que la sección 2® al prescribir que no se dará crédito por servicios prestados en la rama del gobierno municipal debe referirse a los servicios prestados por empleados municipales. Si el peticionario hubiera desempeñado el cargo de secretario o alcalde del municipio de Moca, claro es que estos servicios no eran acumulables a los servicios que prestara en un cargo como funcionario insular. Pero el peticionario era *127juez de paz y la materialidad de que prestara sus servicios en el municipio' de Moca no afectaba su carácter de funcio-nario insular y en este sentido era que prestaba tales ser-vicios y no en la rama del gobierno municipal.
Por todo lo expuesto debe confirmarse la sentencia ape-lada.